Exhibit14.1 EXHIBIT D CODE OF BUSINESS CONDUCT AND ETHICS FOR DIRECTORS1 1.Introduction2 SKYE, Inc., and its subsidiary companies (each a “Company” and, together, the “Companies”) are committed to maintaining the highest standards of ethical conduct. This Code of Business Conduct and Ethics for Directors (Code) reflects the business practices and principles of behavior that support this commitment. Our Boards of Directors are responsible for setting the standards of conduct contained in the Code and for updating these standards as appropriate to reflect legal and regulatory developments. We expect every director to read and understand this Code and its application to the performance of his or her responsibilities. We will hold each of our directors accountable for adherence to this Code. 2.Compliance Officer Each Company has designated the General Counsel of SKYE, Inc. as its Compliance Officer to administer this Code. Directors, at their discretion, may make any report or complaint provided for in this Code to the Chairman of the Board of the respective Company or to the Compliance Officer. The Compliance Officer will refer complaints submitted, as appropriate, to the Chair of the Skye, Inc. Corporate Governance Committee or to the full Board of Directors. 3.Compliance With Applicable Laws Directors must comply with all of the laws, rules, and regulations of the United States and other countries, as well as the states, counties, cities, and other jurisdictions, applicable to either Company or its business. This Code does not summarize all laws, rules, and regulations applicable to the Company or its business. The Companies will provide to the directors copies of the various guidelines and materials the Companies have prepared on specific laws, rules, and regulations, including antitrust laws; securities laws concerning disclosure requirements and insider trading; and anti-bribery laws, including foreign corrupt practices. These issues, and others, also are discussed in compliance booklets produced by the Companies. Directors should consult with the Chairman of the Board or the Compliance Officer if they have questions about laws that they think may be applicable to either Company or its business or are interested in obtaining copies of existing compliance booklets. 4.Conflicts Of Interest A “conflict of interest” may exist whenever the interests of a director conflict in any way (or even appear to conflict) with the interests of a Company. While our directors should be free to make personal investments and enjoy social relations and normal business courtesies, they must not have any interests that adversely influence the performance of their responsibilities. A conflict situation can arise when a director takes actions or has interests that may make it difficult to perform his or her Company responsibilities objectively. Conflicts of interest also may arise when a director, or a member of his or her family, receives improper personal benefits as a result of his or her position with a Company, whether received from that Company or a third party. Gifts above a “de minimis” value to, loans to, or guarantees of obligations of, directors, or their respective family members may create conflicts of interest.3 Federal law prohibits personal loans from the Company to directors and executive officers. Although it is not always possible to avoid conflicts of interest, it is each Company’s policy to prohibit such conflicts when possible. Conflicts of interest may not always be clear-cut, so if directors have a question, they are encouraged to consult with the Chairman of the Board or the Compliance Officer. Any director who becomes aware of a conflict or potential conflict should bring it to the attention of the Chairman of the Board or the Compliance Officer. 1 5.Corporate Opportunity Except as may be approved by the Board of Directors or a committee of independent directors, directors are prohibited from (a) taking for themselves personally any opportunities that belong to either Company or are discovered through the use of corporate property, information, or position; (b) using corporate property, information, or position for personal gain; and (c) competing with the Company or Companies.4 6.Confidentiality All directors must maintain the confidentiality of confidential information entrusted to them by either Company, except when the applicable Company authorizes disclosure or required by laws, regulations, or legal proceedings. The term “confidential information” includes, but is not limited to, non-public information that might be of use to competitors of the Company, or harmful to the Company or its customers if disclosed. Whenever feasible, directors should consult the Chairman of the Board or the Compliance Officer if they believe they have a legal obligation to disclose confidential information. 7.Fair Dealing Each director should endeavor to deal fairly with the respective Company’s customers, suppliers, competitors, officers, and employees. None should take unfair advantage of anyone through manipulation, concealment, abuse of privileged information, misrepresentation of material facts, or any other unfair dealing practice. Inappropriate use of proprietary information, misusing trade secret information that was obtained without the owner’s consent, or inducing such disclosures by past or present employees of other companies is prohibited. Under the laws of Nevada, where each Company is incorporated, a director must perform his or her duties in good faith, acting honestly, free from the intention to defraud. 8.Protection And Proper Use Of Company Assets All directors should perform their duties in a manner that protects the Company’s assets and ensures their efficient use. All Company assets should be used for legitimate business purposes. 9.Accounting Complaints The Audit Committees of the Boards of Directors are responsible for establishing procedures for the receipt, retention, and treatment of complaints regarding accounting, internal accounting controls, or auditing matters. Directors who have concerns or complaints regarding such matters are encouraged to promptly submit those concerns or complaints to the Compliance Officer or to the appropriate Audit Committee which, subject to its duties arising under applicable law, regulations, and legal proceedings, will treat such submissions confidentially. Such concerns or complaints may be made anonymously. 10.Reporting Any Illegal Or Unethical Behavior Directors are encouraged to promptly contact the Chairman of the Board or the Compliance Officer if the director believes that he or she has observed illegal or unethical behavior by any employee, officer, or director, or by anyone purporting to be acting on either Company’s behalf and, the reporting director has any doubt about the best course of action in a particular situation. Any such reports may be made anonymously. Confidentiality will be maintained, to the extent permitted by law. 11.Public Company Reporting As a public company, it is of critical importance that the Company’s filings with the Securities and Exchange Commission be full, fair, accurate, timely, and understandable. Directors may be asked to provide information necessary to assure that the Company’s public reports meet these requirements. The Company expects directors to take this responsibility very seriously and to provide prompt and accurate answers to inquiries related to the Company’s public disclosure requirements. 12.Amendment, Modification And Waiver This Code may be amended, modified, or waived by the respective Company’s Board of Directors, subject to the disclosure and other provisions of the Securities Exchange Act of 1934, and the rules thereunder and the applicable rules of the New York Stock Exchange or American Stock Exchange. As a general policy, the Boards of Directors will not grant waivers to the Code. 1As adopted by the Boards of Directors of SKYE, Inc. in March 2007. 2This Code sets forth key principles for guiding ethical conduct of each Company’s directors. These principles also are reflected in the specific, detailed policies set forth in the SKYE, Inc. policy handbook for employees, Standards for Personal Conduct and Business Decisions, and other policies, practices, and procedures adopted by the Companies and specific business or support groups. 3 Under the laws of Nevada, where each Company is incorporated, each director must exercise his or her powers in the interests of the applicable Company and its shareholders and not in his or her own interest or in the interest of another person or organization. However, transactions involving director conflicts are not inherently improper if they are disclosed to and approved by a Company’s Board of Directors or shareholders, or if they are “just and reasonable” to the Company at the time authorized, approved, or ratified. 4 Under the laws of Nevada, where each Company is incorporated, a director may not use his or her position to make personal profit or gain or for other personal advantage. 2 EXHIBIT E Code of Conduct – Employees INTRODUCTION A strong commitment to high ethical standards and full compliance with laws, regulations, and policies benefits us all. It enhances our reputation for integrity, helping SKYE and its subsidiaries attract and retain customers. It reduces the risk of expensive fines and legal liability, it protects earnings and shareholder value and it helps us to make informed business decisions while avoiding inadvertent violations of laws, regulations, and policies. This handbook, which applies to all employees, provides standards and guidance on a wide range of ethics, policy, and compliance issues. First, it summarizes SKYE’s commitment to ethics and describes our “Core Ethics Values.” Second, it reviews SKYE’s conduct standards. Third, the handbook discusses several important areas of legal compliance. Fourth, it suggests additional resources for more information on specific topics. Keep this handbook and consult it whenever you have a question about an ethical situation, appropriate conduct, or legal compliance. The handbook also is posted on the Compliance and Ethics site of the Intranet. Additional guidance is available from your supervisor or by calling the Compliance and Ethics Helpline at 1-877-888-SKYE. You Are the Key You are responsible for making business decisions that are consistent with our commitment to compliance and ethics. Always use the “STAR” method: Stop, Think, and Act Responsibly to work through tough decisions. Remember: Apply SKYE’s “Core Ethics Values” to all business decisions. These values are described in more detail in the next section. Never knowingly violate laws, regulations, policies, or standards, even if you think doing so would lower costs or increase earnings. Even your supervisor cannot order you to take an action that intentionally violates a law, regulation, policy, or standard. If you aren’t sure, ask. Check with your supervisor or human resources advisor, or call the Compliance and Ethics Helpline at 1-877-888-SKYE. The Helpline is available 24 hours a day, seven days a week. It’s a service that provides a safe place to ask compliance or ethics questions or to communicate concerns. You can call anonymously and without fear of retribution. Your call will be handled confidentially to the extent allowed by the law. The Helpline is there to help, so please don’t hesitate to use it. 3 CORE ETHICS VALUES SKYE’s Core Ethics Values were identified with input from employee focus groups and approved by senior corporate officers. These values capture the essence of how you should perform your job. SKYE’s three Core Ethics Values require us to: 1. Demonstrate Honesty and Fairness For example: o Comply with all applicable laws and regulations. Seek guidance whenever you’re unsure about how to comply. o Communicate clearly and accurately. o Treat customers, suppliers, competitors, employees, and all others honestly and fairly. 2. Respect Others For example: o Always put safety first by protecting the public, customers, employees, and yourself from injury. Look for and act to resolve unsafe situations. Help and encourage others to act safely. o Protect the environment as you do your job, showing respect for the communities and customers we serve. o Treat everyone with civility and respect. 3. Take Responsibility For example: o Be accountable for what you say and do. o Earn trust by meeting commitments. o Follow policies, standards, and procedures, taking the initiative to make sure the right thing is done. o Seek guidance whenever you’re unsure about what to do. 4 OVERVIEW OF STANDARDS AND KEY COMPLIANCE AREAS The next two sections of this handbook focus on standards and key compliance areas. This information is not intended to supersede any other applicable legal or regulatory requirements, such as those imposed by the Nuclear Regulatory Commission, the Department of Transportation, or any other federal, state, or local governmental entity. Keep in mind that individual business areas may have more stringent policies and standards than those described in this handbook. Whenever you’re unsure about a particular policy or standard, check with your supervisor or your human resources advisor, or call the Compliance and Ethics Helpline at 1-877-888-SKYE. Each of us is responsible for being familiar with the various policies, standards, and legal requirements applicable to our jobs, and SKYE expects each of us to comply with them. The Corporation retains the right to discipline or discharge those who do not comply. 3 3 For the purpose of regulatory reporting, the Senior Vice President and General Counsel of SKYE is responsible for determining if a violation of this code has occurred. EMPLOYEE CONDUCT STANDARDS Your conduct on the job has a major impact on SKYE’s ability to achieve its business objectives. Employees, customers, and shareholders are counting on you to comply with our conduct standards. If you need more specific information about this code of conduct, ask your supervisor or human resources advisor, or call the Compliance and Ethics Helpline at 1-877-888-SKYE. Fitness for Duty You’re expected to be mentally and physically fit for work. Being alert and available for work is a requirement that each of us must meet. Use of Alcohol, Illegal Drugs, or Medication SKYE is committed to a drug and alcohol-free workplace. Except as specifically permitted in this section, any employee who consumes or is under the influence of alcohol in the workplace is in violation of SKYE’s policy. Officers and the next level of management below them may authorize the consumption of alcohol for special occasions or for certain business meetings, as long as such use is limited and does not violate other legal requirements, such as those of the Department of Transportation. Do not use, possess, sell, provide, or be under the influence of illegal drugs or other controlled substances. Tell your supervisor if you’re taking prescription drugs or over-the-counter medications that could affect your ability to work safely or efficiently. You also must comply with your specific organization’s alcohol and drug policies. If you have questions, contact your human resources advisor. 5 Harassment and Discrimination Conduct yourself in a professional manner and treat others with respect, fairness, and dignity. SKYE does not tolerate harassment or discrimination. In addition, applicable federal, state, and local laws and ordinances prohibit discrimination in employment based on race, color, religion, age, sex, national origin, ancestry, physical or mental disability, medical condition, veteran status, marital status, or sexual orientation. Officers and other supervisors are expected to be familiar with the corporation’s harassment and discrimination policy and with relevant federal, state and local laws. Sexual harassment is one form of illegal discrimination. It can be overt or subtle, and it includes such things as unwelcome sexual advances, requests for sexual favors, or verbal, visual, or physical conduct of a sexual nature. It can occur between employees and non-employees and between individuals of the same or the opposite sex. Report harassment or discrimination immediately to your supervisor or human resources advisor. SKYE intends to provide a work environment that is fair and non-discriminatory.
